DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 15 are objected to because of the following informalities: the limitation of “The stackable bottle system comprising:” in each independent claim appears to be an error for --A stackable bottle system comprising:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the primary engagement structure" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. It’s unknown if "the 
Claim 4 recites the limitation "the upper internal lip" in lines 6.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for –the internal lip--. Also see claims 10 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boaventura-Delanoe (US 2016/0362225).

In re claim 1: A stackable bottle system (figure 2B) comprising: 
a plurality of interlocking bottles 10; each of the plurality of interlocking bottles 10 comprising a core container 10, a 5protruding engagement structure 16, a recessed engagement structure 28, and a separable seal 20; the core container 10 extending between a neck 16 end and a base end 14; an opening 18 being formed into the neck 16 end through the protruding engagement structure 16; 10the separable seal 20 being releasably mounted over the opening 18; a reservoir 24 being formed into the core container 10 between the base end 14 and the neck end 16, wherein the reservoir 24 is in fluid communication with the opening 18; the protruding engagement structure 16 being integrated into the core container 10 at the neck end 16, around the opening 18; 15the recessed engagement structure 28 being integrated into the core container 10 at the base end 14; at least one mechanical interlock 22/30 being formed between the protruding engagement structure 16 and the recessed engagement structure 28, wherein a first mating formation (thread of 22) of the mechanical interlock 22/30 is dispersed along the protruding 20engagement structure 16 and a second mating formation (thread of 30) of the mechanical interlock 22/30 is dispersed along the recessed engagement structure 28; and the protruding engagement structure 16 of an arbitrary bottle 10’ from the plurality of interlocking bottles 10 being releasably engaged to the recessed engagement structure 28 of an adjacent bottle 10 from the plurality of interlocking 25bottles 10 by the mechanical interlock 22/30 (see figures 1A-2B of Boaventura-Delanoe).
In re claim 2: the neck end 16 of the core container 10 being substantially convex and the base end 14 of the core container 10 being substantially concave; and 30the base 
In re claim 3: 5the recessed engagement structure 24 further comprising a seal-receiving cavity (top receiving portion of 28); and the separable seal 20 being removably positioned into the seal-receiving cavity, wherein a minimum diameter of the mechanical interlock 22/30 is greater than a 10maximum diameter of the separable seal 20 (see figures 2B of Boaventura-Delanoe). 
 In re claim 7:  10the protruding engagement structure 16 further comprising at least one first terminal locking feature 22; the recessed engagement structure 28 further comprising at least one second terminal locking feature 30; and 15the first terminal locking feature 22 being radially positioned about the opening 18, wherein the first terminal locking feature 22 is engaged to the second terminal locking feature 30 through rotation of the arbitrary bottle 10’ relative to the adjacent bottle 10 (see figures 2B of Boaventura-Delanoe).   
In re claim 8: the at least one first terminal locking feature (end portion of 22) being a first interrupted thread (end portion of 22) positioned adjacent to the first mating formation 22 proximal to the core container 10; the at least one second terminal locking feature (end portion of 30) being a second interrupted 25thread (end portion of 30), positioned adjacent to the second mating formation 30 proximal to the core container 10; and the first interrupted thread and the second interrupted thread being removably engaged with each other (see figures 2B of Boaventura-Delanoe).  
In re claim 9: A stackable bottle system (figure 2B) comprising: 
protruding engagement structure 16; 10the separable seal 20 being releasably mounted over the opening 18; a reservoir 24 being formed into the core container 10 between the base end 14 and the neck end 16, wherein the reservoir 24 is in fluid communication with the opening 18; the protruding engagement structure 16 being integrated into the core container 10 at the neck end 16, around the opening 18; 15the recessed engagement structure 28 being integrated into the core container 10 at the base end 14; at least one mechanical interlock 22/30 being formed between the protruding engagement structure 16 and the recessed engagement structure 28, wherein a first mating formation (thread of 22) of the mechanical interlock 22/30 is dispersed along the protruding 20engagement structure 16 and a second mating formation (thread of 30) of the mechanical interlock 22/30 is dispersed along the recessed engagement structure 28; and the protruding engagement structure 16 of an arbitrary bottle 10’ from the plurality of interlocking bottles 10 being releasably engaged to the recessed engagement structure 28 of an adjacent bottle 10 from the plurality of interlocking 25bottles 10 by the mechanical interlock 22/30; 1210the neck end 16 of the core container 10 being substantially convex and the base end 14 of the core container 10 being substantially concave; and 25the base end 14 of the core container 10 of the adjacent bottle 10 being configured to receive the neck end 16 of the arbitrary bottle 10’; the recessed engagement structure 28 further comprising a seal-receiving cavity (top 
 In re claim 13:  10the protruding engagement structure 16 further comprising at least one first terminal locking feature 22; the recessed engagement structure 28 further comprising at least one second terminal locking feature 30; and 15the first terminal locking feature 22 being radially positioned about the opening 18, wherein the first terminal locking feature 22 is engaged to the second terminal locking feature 30 through rotation of the arbitrary bottle 10’ relative to the adjacent bottle 10 (see figures 2B of Boaventura-Delanoe).   
In re claim 14: the at least one first terminal locking feature (end portion of 22) being a first interrupted thread (end portion of 22) positioned adjacent to the first mating formation 22 proximal to the core container 10; the at least one second terminal locking feature (end portion of 30) being a second interrupted 25thread (end portion of 30), positioned adjacent to the second mating formation 30 proximal to the core container 10; and the first interrupted thread and the second interrupted thread being removably engaged with each other (see figures 2B of Boaventura-Delanoe).  

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-6, 10-12 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 discloses a plurality of prior art that teaches and suggests many of the specific limitations that are claimed and disclosed in the Applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735